TORBERT, Chief Justice
(concurring specially).
While I concur in the holding of the main opinion, I wish to point out one matter. The opinion refers to Code 1975, § 35-4-2, which supplies a rule of construction to determine what “estate in lands” a conveyance creates. The instrument in question here conveys timber rights.
Section 35-4-363 reads:
“All standing timber and trees, and cutting rights with respect thereto, while owned by or mortgaged to anyone other than the owner of the land upon which such timber or trees are located, under or by virtue of any conveyance, mortgage or other instrument executed hereafter by the owner or owners of the entire fee simple title to the timber or trees or by the owner or owners of the full cutting rights with respect thereto shall be and shall be considered as chattels and not real property, or any interest therein, in all instances where the right or obligation to cut and remove such timber or trees is limited to a period not exceeding 10 years from the date of the conveyance, mortgage or other instrument transferring such timber or trees, or rights with respect thereto.”
Therefore, under some circumstances standing trees and timber are deemed chattels. In this case the timber rights are owned by someone “other than the owner of the land upon which such timber or trees are located, ... by virtue of [a] conveyance ... by the owner ... of the entire fee simple title to the timber or trees.... ” The final requirement of § 35-4-363 is that the section is applicable “in all instances where the right or obligation to cut and remove such timber or trees is limited to a period not exceeding 10 years.... ” The instrument itself has no such time limit. Section 35-4-360(a) provides that if the instrument itself sets out no time within which to cut and remove the timber, then “the grantee shall have 10 years in which to do so.” Therefore, it appears that we are not dealing with an estate in land but an estate in personalty. However, the same rules of construction as set forth in § 35-4-2 apply.